DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the preliminary-amendment filed on 2/1/22. Claims 1-5 and 7-17 are presented for examination.

Claim Objections
2.	Claims 1, 3-4, 9-12 and 15 are objected to because of the following informalities:  While the wording of claim 1 implies that the image on which the treatment is performed is the same as the one use to acquire the color information, claim 9, however, suggests that the first image is generated from a different image (the first image is selected from among the plurality of candidate images based on the color information). Clarification is required.
For examination purpose, it has been assumed that the image on which the treatment is performed is not necessarily the same as the one use to acquire the color information.
Claims 3, 4, 11 and 12 include the term "window" without specifying which window. Considering the fact that a standard vehicle has windows all around, the concept of "window side” is unclear (anywhere in a vehicle is on the side of a window). It appears that the applicant intended to refer to the windshield for the window side. Clarification is required.
In claim 10, it is not detailed how the second image is generated. So, the reader is confused as to what this second image is. For further processing of the application the nature of the second image must be clarified.
Claim 15 appears to disclose an alternative to the gradation process of claim 14. If it is correct, claim 15 cannot be defined as dependent on claim 14. Clarification is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1 discloses that the processing treatment is performed on the captured image based on the color information, claim 7 discloses that the processing treatment is a process of blurring the captured image. This renders the claim indefinite because it is unclear as to how the color information is used in this process? This feature cannot be considered to introduce an inventive step.
For examination purpose, this feature is interpreted as a mere process of performing color and brightness, including noise removal, correction on the captured image.
Claim 1 recites using the image acquisition unit to acquire color information, and an imaging device to capture an image. Claim 8, which is dependent on claim 1, recites said image acquisition unit to sequentially acquire the captured image. The sequentially acquiring the captured image in claim 8 also implies that the first image is one of a plurality of captured images. This shows an apparent incompatibility between the two claims. As such, the features of claim 8 renders the claimed limitations indefinite, because it is unclear to what exactly the applicant regards as the invention. What is the "image acquisition unit" in claim 8? Is it the imaging device introduced in claim 1 or is it a different unit? The metes and bound of the claim is unclear due to lack of clarification of as to what element of the device is used to acquire the captured image. 
Claim 8 further discloses that the camera captures several images and that the treatment applied depends on the time the image is captured. With no details regarding the nature of the treatment and the link to the acquisition time, it is not possible to determine what problem these features solve and hence it is not possible to consider them inventive. As such, the metes and bounds of the claim is lacking herein.
Claims 4 and 5 include the phrase "occupant of the vehicle" without specifying the role of said occupant. Is it the driver or could it be any occupant of the vehicle? This ambiguity renders the scope of the claim vague and indefinite, since the visual field of an occupant of the vehicle is not clearly defined (what is the range of angles considered?). Similarly, what is the meaning of "ahead of the occupant"? If the intention was to disclose that it is directly in front of the occupant then this should be clarified, however note that figures 2 and 11 show the display device being located in the center of the vehicle. These features are therefore mere design details of no perceived inventive value.
Claim 9 recites that the first image is selected from among the plurality of candidate images acquired by the acquisition unit, based on the color information. However, claim 1, which claim 9 depends on formerly defined the first image as an image resulted from performing a processing treatment on an image captured by an imaging device, based on color information acquired by an acquisition unit. By this, it is unclear as to what exactly constitutes the first image. Thus, the vagueness of the claimed features leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claim unclear.
Claim 13 depends directly or indirectly from claim 1, which generates an image upon a processing treatment on a captured image. Claim 13 recites generating a surface image. It is not clear how the image generation unit generates an image that represents a surface of the interior portion. Is it using an image from another image capturing device located in the vehicle, or was that surface image predetermined? Accordingly, claim 13 is indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims not specifically cited in this rejection are rejected as being dependent upon their rejected base claims. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 7, 10 and 17 are rejected under 35 U.S.C. 102(a)(a1) as anticipated by Okada et al. (EP 3076655 A1).
Considering claim 1, Okada discloses an image processing device (e.g., imaging system 100 fig. 1, see abstract and par. 18) comprising: an information acquisition unit (23, fig. 1) configured to acquire, from a captured image that is captured by an imaging device (e.g., front camera 13) and in which a forward view from a vehicle is captured (e.g., front camera 13 capturing front area of the moving vehicle, see pars. 19-20), color information of the forward view from the vehicle (e.g., The camera controller 21 a controls an operation of each unit of the front camera 13. For example, the camera controller 21a, based on predetermined imaging setting, controls operations of the optical system 18a and the image processing unit 20a. The imaging setting includes information related to the brightness and the color of the captured image. The information related to the brightness and the color of the captured image may be, for example, information on setting of an aperture of the optical system 18a and a shutter speed by exposure control, and information on the gain to be multiplied by the image signal during the gain control, the gamma correction, and the white balance. See pars. 28-29. Controller 25 calculates a mean value of luminance signal components in the image captured by the front camera; see abstract and par. 40.); an image generation unit configured to perform processing treatment on the captured image based on the color information thereby to generate a first image (e.g., based on the calculated mean luminance value the settings of the front camera are changed, including changing the gain that is multiplied to the captured image signal; see par. 41. The image processing unit 20a, on the captured image generated by the imager 19a, performs normal image processing such as noise removal, color interpolation, brightness correction, and color correction. For example, the image processing unit 20a adjusts the brightness and the color of the image by performing gain control, gamma correction, and white balance. Hence generating an image based on the luminance and/or color information); and an output unit configured to output the first image to a display provided in a cabin of the vehicle (see par. 34, wherein the display apparatus 11 displays a combined image including the image captured by the front camera and processed with the new settings).
As per claim 2, Okada discloses the first image is displayed in a first area that is a part of a display area of the display (e.g., the combined image including the front image and other images is displayed. See par. 34. So the front image is displayed on a first area of the display device).
Claim 3 further discloses that the display is configured such that a part of the display area extends in a direction from an interior portion of the vehicle to a window of the vehicle, and the first area is positioned on the window side. Figure 2 of Okada depicts display 11 to be in a direction from an interior portion of the vehicle to a window side of the vehicle. As explained in section 2, paragraph 3 above, the non-specification of which window is referred to renders this feature meaningless and hence cannot be considered inventive. Even if the claim specified that the window is the windscreen, the problem solved by this feature would not be clear (the first area is not clearly defined in the claims and the concept of window side is vague) and this would merely be seen as a design detail of no inventive value.
Claims 4 and 5 recite the display is provided in a place in which the first area is included in a visual field of an occupant of the vehicle when the occupant visually recognizes the forward view through the window, wherein the display is provided ahead of an occupant of the vehicle. Fig. 2 of Okada depicts display 11 positioned in the forward visual field of the driver of the vehicle would be, and par. 49 teaches that when the vehicle moves forward, the driver of the vehicle pays attention on the area in front of the vehicle where the image taken by the front camera 13 is depicted, which encompassed the claimed limitations. Again, as sated above, these are vague features since the visual field of an occupant of the vehicle is not clearly defined (what is the range of angles considered?). Similarly, what is the meaning of "ahead of the occupant"? If the intention was to disclose that it is directly in front of the occupant then this should be clarified, however note that figures 2 and 11 of the application show the display device being located in the center of the vehicle. This feature, if claimed, would therefore, mere design details of no perceived inventive value.
As per claim 7, Okada discloses performing color and brightness correction, including noise removal, on the captured image. See par. 25.
As per claim 10, Okada discloses generates a second image displayed in a second area of the display area that is different from the first area, and the output unit outputs the second image to the display (e.g., capturing and displaying front and rear images on in-vehicle display device 11. See par. 24).
Claim 17 relates to an image processing method that capture and generate a first image for display based on acquired color information, and has substantially the same technical features as those of claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 17.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. in view of Applicant’s admitted prior art, the AAPA.
As per claim 16, Okada discloses overlapping multiple images depicting content information provided for viewing on a display by the driver of the vehicle. See pars. 75-79. However, Okada fails to teach superposing a content information on the first image and the second image thereby to generate and output a display image to the display. However, such a feature is a standard feature of in-car display systems, as evidence of the applicant's cited prior-art. See par. 2 of the instant application’s disclosure.
Accordingly, one of artisan skilled in the art before the effective filing date of the invention would have been motivated to modify the features of Okada to include superposing a content information on the first image and the second image thereby to generate and output a display image to the display, in the same conventional manner as taught by the Applicant’s admitted prior art; in order to give the driver of the vehicle a visual sense of unity between the image displayed on the display and the scenery around the in-vehicle display.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/18/2022